Citation Nr: 1207974	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1970 to November 1971.                      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2011, the Veteran testified before the undersigned in a videoconference hearing.  The transcript of that hearing is included in the claims file.   

In the decision below, the Board will grant the Veteran's claim to reopen the service connection claim for a psychiatric disorder.  That underlying service connection claim, as well as the claim for service connection for a right knee disorder and the claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disorder.    

2.  In October 1999, the RO denied the Veteran's claim to reopen his claim for service connection for a psychiatric disorder.  

3.  In April 2006, the Veteran filed a claim to reopen his service connection claim for a psychiatric disorder, which the RO denied in the March 2009 rating decision on appeal.    

4.  VA has received new and material evidence since the October 1999 rating decision that denied the Veteran's claim to reopen his service connection claim for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  An October 1999 rating decision that denied the Veteran's claim to reopen his claim to service connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below (i.e., the granting of the claim to reopen the claim for service connection), the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Reopen

In April 1995, the Veteran claimed service connection for a psychiatric disorder (PTSD).  The RO denied his claim in an August 1996 rating decision.  The Veteran did not appeal that decision so the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Veteran filed a claim to reopen his claim for service connection in June 1999.  See 38 C.F.R. § 3.156.  In an unappealed October 1999 rating decision, that claim was denied as well.  

The Veteran filed another claim to reopen in April 2006, which the RO denied in the March 2009 rating decision on appeal.      

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the most-recent final decision that denied the Veteran's claim to reopen his service connection claim in October 1999.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claim to reopen in a final October 1999 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in October 1999 

The relevant evidence of record in October 1999 consisted of statements from the Veteran asserting that he incurred a psychiatric disorder due to service as a combat medic in Vietnam, service treatment records which are negative for a psychiatric disorder, service personnel records which demonstrate service in Vietnam and demonstrate the Veteran's rating as a medic, and VA treatment records and reports which are negative for PTSD, but which evidence a diagnosis of dysthymic disorder.  

Based on this evidence, the RO denied the Veteran's claim to reopen.  Again, that October 1999 decision became final.  It is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since October 1999 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final October 1999 rating decision.  The evidence of record submitted into the claims file since then includes VA treatment records dated from the late 1990s to November 2011, which repeatedly note a diagnosis of depression, and which note a diagnosis of PTSD beginning in June 2009; the Veteran's statements in which he reiterates his claim to service connection, and in which he states that his experiences with combat during service caused him to incur a psychiatric disorder; and statements from the Veteran's spouse in which she attests to the Veteran's deteriorated psychiatric condition following his service in Vietnam.    

This evidence is new evidence.  Moreover, the Board finds the VA medical evidence to be material.  This evidence indicates that the Veteran has a disorder that may relate to his service.  The Board particularly notes a June 2009 treatment record in which a VA psychologist notes the Veteran's claims to in-service combat-related stressors, and then states that the Veteran, "appears to meet full PTSD symptoms criteria currently."  Such evidence was not of record in October 1999.  This new evidence, combined with the substantial amount of VA treatment records dated since the late 1990s, relates to the unestablished facts necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  As such, a reopening of the claim is warranted.    

Accordingly, the Veteran's claim to reopen the claim for service connection is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds additional VA medical inquiry warranted.  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder, to include PTSD, is reopened; to this extent, the appeal is allowed. 


REMAND

The Board finds remand warranted for additional development and medical inquiry.  

First, the Veteran indicated in his December 2011 video hearing before the Board that he was currently receiving disability benefits from the Social Security Administration (SSA).  All documents pertaining to such benefits should be included in the record.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Second, the Veteran maintains that he injured his right knee during service.  Although his November 1971 separation reports of medical examination and history are negative for a chronic knee disorder, an April 1970 service treatment record indicates complaints of a right knee disorder.  Based on this document, and on the Veteran's statements during his board hearing that he injured his right knee as a result of the rigors associated with service as an army medic in Vietnam, the Veteran should be provided with a VA compensation examination.  

Third, the Veteran should also be provided with a VA compensation examination for his reopened service connection claim for a psychiatric disorder.  As indicated, the Veteran has been diagnosed with psychiatric disorders such as depression and PTSD.  He has provided lay evidence that he experienced traumatic, combat-related events in Vietnam that led to his psychiatric problems.  His DD Form 214 evidences, moreover, service in Vietnam from August 1980 to June 1971, during which time he apparently served as a medic.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder, liberalizing, in certain circumstances, the evidentiary standard for establishing a required in-service stressor.  Those revised regulations stipulate that, where a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance which involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2011).  

Hence, service connection for PTSD may now be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

Based on the current state of the evidence (i.e., current diagnoses, and lay evidence of in-service trauma that is consistent with the Veteran's service), the Board is of the opinion that a VA compensation examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

Finally, after the noted development and medical inquiry has been conducted, the Veteran should undergo VA compensation into his claim for a TDIU.  The Board notes that service connection has been awarded the Veteran for several disorders, that he has a combined rating of 80 percent, and that he is rated as 60 percent disabled for a heart disorder.  See 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any relevant documents pertaining to disability benefits the Veteran may receive from the SSA.  

2.  Any other pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2011, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the record.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

3.  The Veteran should then be afforded a VA orthopedic examination, as well as a psychological/psychiatric examination, in order to more accurately determine the exact nature and etiology of his claimed right knee and psychiatric disorders.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims. 

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically identifiable right knee disorder, and, if so, whether that pathology is at least as likely as not (probability of 50 percent) related to the Veteran's military service.  

Following completion of the appropriate psychological testing and psychiatric examination, the examiner should specifically comment as to whether the Veteran currently suffers from a clinically-identifiable acquired psychiatric disorder(s), to include PTSD.  If there is a current diagnosis of PTSD, the examiner should identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness is related to the Veteran's military service. 

The Veteran should also be provided with the appropriate VA examination in order to address the TDIU claim.  The claims file must be made available and the opinion should reflect that such review has been accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment (more than marginal employment), as to include sedentary work.  

A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, a notation to the effect that this record review has taken place must be included in the examination reports.  

4.  The RO/AMC should then readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in August 2009.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


